               Case 1:18-cv-01991-CL         Document 14        Filed 06/10/20     Page 1 of 20              I




,,I

l                                 IN THE UNITED STATES DISTRICT COURT
                                      FOR THE DISTRICT OF OREGON




      SHARONN., 1

                     Plaintiff,                                              Civ. No. l:18-cv-01991-CL

                                                   V.                                              ORDER

      COMMISSIONER OF SOCIAL SECURITY,

                     Defendant.


      MARK D. CLARKE, Magistrate Judge.

             Plaintiff Sharon N. seeks judicial review of the final decision of the Commissioner of the

      Social Security Administration pursuant to 42 U.S.C. 405(g) and 1383(c)(3), denying her claim

      for benefits. For the reasons below, the Commissioner's decision is REVERSED and

      REMANDED for immediate payment of benefits.

      Ill

      1
       In the interest of privacy, this Order uses only the first name and the initial of the last name of
      the non-governmental party or parties in this case.
      Page 1 of 20 - ORDER
         Case 1:18-cv-01991-CL            Document 14        Filed 06/10/20       Page 2 of 20




                                           BACKGROUND2

       Plaintiff is a forty-nine-year-old woman who worked full-time as a United Parcel Service

driver from 1997 until May 2014. Tr. 52, 186-89. In May 2014 Plaintiff experienced tingling

and numbness in her hands and feet while driving her normal work route and went to the

emergency room for treatment. Tr. 52,338,340. After Plaintiffs emergency room visit, she

began treatment with Dr. Michael Presti, a neurologist, who diagnosed her with probable

multiple sclerosis and prescribed Tecfidera. Tr. 302.

       In October 2014, after Dr. Presti changed the focus of his practice, Plaintiff started

treatment with a different neurologist, Dr.. Larry Maukonen. Tr. 402. Dr. Maukonen treated

Plaintiff from October 2014 until February 2017. Tr. 387-88, 390-91, 395-98, 564-84, 595, 714-

35. During his treatment Dr. Maukonen increased Plaintiffs Tecfidera dosage, but this caused

Plaintiff to experience two grand mal seizures, one on September 4, 2014 and a second one on

December 26, 2014. Tr. 578. Dr. Maukonen adjusted her medication, but Plaintiff continued to

report smaller seizure episodes. Tr. 66, 477, 543, 578.

        Plaintiff experiences various physical and mental symptoms. During examinations Dr.

Maukonen noted that Plaintiff experienced incoordination, fatigue, and numbness and weakness

in her extremities, with her symptoms more pronounced on the left side. Tr. 387,574,716,572,

718,570,720,567,725,565,727,595,728,387,578,390,397,582,397,580,395. Plaintiff

also reported that she experienced pain and heat sensitivity. Tr. 63-64. Additionally, although

Plaintiff had historically suffered from migraines, her migraines became more frequent and

severe after the onset of multiple sclerosis. Tr. 67, 412-13, 415,566,570, 595, 720, 724, 728.



2The following recitation constitutes a summary of the pertinent evidence within the Administrative
Record and does not reflect any independent finding of fact by the Court. Citations to "Tr." refer to the
page(s) indicated in the official transcript of the administrative record filed herein as Docket No. 10.

Page 2 of 20 - ORDER
        Case 1:18-cv-01991-CL          Document 14        Filed 06/10/20     Page 3 of 20




Plaintiffs mental symptoms include depression and difficulties with her memory. Tr. 62, 65,

390,414-15,452,476,513-14,518,566, 724.

       In April 2015, Plaintiff lost her balance and fell out of a trailer. Tr. 407. During her fall

she extended her left arm to catch herself and broke her left wrist. Tr. 407, 409.

       On March 7, 2017 Dr. Maukonen referred Plaintiff to Dr. Dan-Andrei Dmitriu for

continued treatment for her multiple sclerosis. Tr. 595, 728. Dr. Dmitriu examined Plaintiff once

on June 27, 2017, and questioned Plaintiffs multiple sclerosis diagnosis finding that her

symptoms were more indicative of panic attacks. Tr. 543-45. However, Dr. Dmitriu referred

Plaintiff for additional testing to determine the cause of her symptoms. Tr. 543. Based on

Plaintiffs reports of ongoing seizures Dr: Dmitriu also sent a mandatory impairment referral to

the DMV to have her driver's license revoked. Tr. 281-82, 544.

                               PROCEDURAL BACKGROUND

       On August 24, 2014, Plaintiff protectively applied for Disability Insurance Benefits,

alleging disability beginning May 28, 2014. Tr. 182-83. The agency denied the claim both

initially and upon reconsideration, and Plaintiff requested a hearing. Tr. 119-23, 130-32, 133-34.

She appeared for a hearing before ALJ Mark Triplett on September 26, 2017. Tr. 46-85. On

November 15, 2017, the ALJ issued a decision denying Plaintiffs claim for benefits. Tr. 12-30.

Plaintiff requested review of the hearing decision, which the Appeals Council denied in

September 2018. Tr. 1-11. Accordingly, the ALJ's decision became the final decision of the

agency from which Plaintiff seeks review.

                                    DISABILITY ANALYSIS

       A claimant is disabled if he or she is unable to "engage in any substantial gainful activity

by reason of any medically determinable physical or mental impairment which ... has lasted or ·



Page 3 of20-ORDER
         Case 1:18-cv-01991-CL        Document 14       Filed 06/10/20     Page 4 of 20




can be expected to last for a continuous period of not less than 12 months[.]" 42 U.S.C.

§ 423(d)(l)(A). "Social Security Regulations set out a five-step sequential process for

determining whether an applicant is disabled within the meaning of the Social Security Act."
                                                                                                   i
                                                                                                   I
Keyser v. Comm 'r. Soc. Sec. Admin., 648 F.3d 721, 724 (9th Cir. 2011). Each step is potentially
                                                                                                   I,

                                                                                                   I
dispositive. 20 C.F.R. § 404.1520(a)(4). The five-step sequential process asks the following

series of questions:

       1.      Is the claimant performing "substantial gainful activity''? 20 C.F .R.
               § 404.1520(a)(4)(i). This activity is work involving significant mental or
               physical duties done or intended to be done for pay or profit. 20 C.F.R.
               § 404.1510. If the claimant is performing such work, she is not disabled
               within the meaning of the Act. 20 C.F.R. § 404.1520(a)(4)(i). If the
               claimant is not performing substantial gainful activity, the analysis
               proceeds to step two.

       2.       Is the claimant's impairment "severe" under the Commissioner's
              · regulations? 20 C.F.R. § 404.1520(a)(4)(ii). Unless expected to result in
                death, an impairment is "severe" if it significantly limits the claimant's
                physical or mental ability to do basic work activities. 20 C.F .R.
                § 404.1521(a). This impairment must have lasted or must be expected to
                last for a continuous period of at least 12 months. 20 C.F.R. § 404.1509. If
                the claimant does not have a severe impairment, the analysis ends. 20
                C.F.R. § 404.1520(a)(4)(ii). If the claimant has a severe impairment, the
                analysis proceeds to step three.
                                                                                                   I


       3.                                                                                          i
               Does the claimant's severe impairment "meetor equal" one or more of the             I
               impairments listed in 20 C.F.R. Part 404, Subpart P, Appendix 1? Ifso,              I
               then the claimant is disabled. 20· C.F.R. § 404.1520(a)(4)(iii). If the             I
               impairment does not meet or equal one or more of the listed impairments,
               the analysis . proceeds to the "residual functional capacity" ("RFC")
                                                                                                   I
                                                                                                   '

               assessment.                                                                         I
                                                                                                   /

               a. The ALJ must evaluate medical and other relevant evidence to assess
                  and determine the claimant's RFC. This is an assessment of work-
                  related activities that the claimant may still perform on a regular and
                  continuing basis, despite any limitations imposed by his or her
                  impairments. 20 C.F.R. §§ 404.1520(e); 404J545(b)-(c). After the
                  ALJ determines the claimant's RFC, the analysis proceeds to step four.

Page 4 of 20 - ORDER
              Case 1:18-cv-01991-CL         Document 14       Filed 06/10/20     Page 5 of 20




            4.        Can the claimant perform his or her "past relevant work" with this RFC
                      assessment? If so, then the claimant is not disabled. 20 C.F .R.
                      § 404.1520(a)(4)(iv). If the claimant cannot perform his or her past
                      relevant work, the analysis proceeds to step five.

            5.        Considering the claimant's RFC and age, education, and work experience,
                      is the claimant able to make an adjustment to other work that exists in
                      significant numbers in the national economy? If so, then the claimant is
                      not disabled. 20 C.F.R. §§ 404.1520(a)(4)(v); 404.1560(c). If the claimant
                      cannot perform such work, he or she is disabled. Id.

     See also Bustamante v. Massanari, 262 F.3d 949, 954-55 (9th Cir. 2001),

            The claimant bears the burden of proof at steps one through four. Id at 954. The

     Commi~sioner bears the burden of proof at step five. Id at 953-54. At step five, the

     Commissioner must show that the claimant can perfomi other work that exists in significant

     numbers in the national economy, "taking into consideration the claimant's residual functional

     capacity, age, education, and work experience." Tackett v. Apfel, 180 F.3d 1094, 1100 (9th Cir.
1.



     1999) (internal citations omitted); see also 20 C.F.R. § 404.1566.(describing "work which exists

     in the national economy"). If the Commissioner fails to meet this burden, the claimant is

     disabled. 20 C.F.R. § 404.1520(a)(4)(v). If, however, the Commissioner proves that the claimant

     is able to perform other work existing in significant numbers in the national economy, the

     claimant is not disabled. Bustamante, 262 F.3d at 954-55; Tackett, 180 F.3d at 1099.

                                          THE ALJ'S FINDINGS

             Applying the above analysis, the ALJ made the following findings:

             1. · Plaintiff meets the insured status requirements of the Social Security Act through
                  March 31, 2020.
!            2. Plaintiff did not engage in substantial gainful activity from the alleged onset date of
                May 28, 2014.
I

     Page 5 of 20 -   ORDER
        Case 1:18-cv-01991-CL          Document 14        Filed 06/10/20      Page 6 of 20




       3. Plaintiff has the following severe impairments: multiple sclerosis; cervical
          degenerative disc disease; left distal radius fracture; and major depressive disorder.

       4. Plaintiff does riot have an impairment or combination of impairments that meets or
          medically equals the severity of one of the listed impairments.

       5. Plaintiff has the RFC to perform light work with the following limitations. The claimant
            can lift/carry 20 pounds occasionally and 10 pounds frequently. She can stand/walk for
            two out of eight hours and sit for six out of eight hours. She must have the opportunity to
            sit or stand at will while remaining on task. The claimant can occasionally climb ramps
            and stairs, but can never climb ladders, ropes, or scaffolds. She can occasionally balance,
            stoop, kneel, crouch, and crawl. The claimant cannot tolerate exposure to extreme heat or
          . cold, or wetness or humidity. She cannot tolerate exposure to workplace hazards such as
            unprotected heights and exposed moving machinery. She can perform simple, routine
            tasks.

       6. Plaintiff is unable to perform any past relevant work.

       7. Plaintiff was born on August 27, 1968, whichis defined as a younger individual age
          18-49, on the alleged disability onset date.

       8. Plaintiff has at least a high school education and is able to communicate in English.

       9. Transferability of job skills is not an issue because material to the determination of
          disability because using the Medical-Vocational Rules as a framework supports a
          finding that the claimant is "not disabled," whether or not the claimant has
          transferable job skills.

       10. Considering Plaintiffs age, education, work experience, and residual functional
         . capacity, there are jobs that exist in significant numbers in the national economy that
           the claimant can perform.

       Consequently, the ALJ concluded that Plaintiff is not-disabled as defined by the Social

Security Act Tr. 25.

                                   ST AND ARD OF REVIEW

       The reviewing court must affirm the Commissioner's decision if it is based on the proper

legal standards and the legal findings are supported by substantial evidence in the record. 42

U.S.C. § 405(g); Batson v. Comm 'r Soc. Sec. Admin., 359 F.3d 1190, 1193 (9th Cir. 2004); see

Page 6 of20-ORDER
             Case 1:18-cv-01991-CL          Document 14      Filed 06/10/20     Page 7 of 20




    also Hammock v. Bowen, 879 F.2d 498, 501 (9th Cir. 1989). '"Substantial evidence' means

    'more than a mere scintilla but less than a preponderance,' or more clearly stated, 'such relevant .

    evidence as a reasonable mind might accept as adequate to support a conclusion."' Bray v.

    Comm'rSoc. Sec. Admin., 554 F.3d 1219, 1222 (9th Cir. 2009) (quoting Andrews v. Shalala, 53

    F.3d 1035, 1039 (9th Cir. 1995)). In reviewing the Commissioner's alleged errors, this Court

    must weigh "both the evidence that supports and detracts from the [Commissioner's]

    conclusions." Martinez v. Heckler, 807 F.2d 771, 772 (9th Cir. 1986). Variable interpretations

    of the evidence are insignificant if the Commissioner's interpretation is rational. Burch v.

    Barnhart, 400 F.3d 676,679 (9th Cir. 2005).

           Where the evidence before the ALJ is subject to more than one rational interpretation, the

    Commissioner's conclusion must be upheld. Batson, 359 F.3d at 1198 (citing Andrews, 53 F.3d

    at 1041 ). "However, a reviewing court must consider the entire record as a whole and may not

    affirm simply by isolating a 'specific quantum of supporting evidence."' Robbins v. Soc. Sec.

    Admin., 466 F.3d 880, 882 (9th Cir. 2006) (quoting Hammock, 879 F.2d at 501). Additionally, a

    reviewing court "cannot affirm the [Commissioner's] decision on a ground that the

    [Administration] did not invoke in making its decision." Stout v. Comm 'r Soc. Sec. Admin., 454

    F.3d 1050, 1054 (9th Cir. 2006) (citations omitted). Finally, a court may not reverse an ALJ's .

    decision on account of an error that is harmless. Id at 1055-56. "[T]he burden of s_howing that

    an error is harmful normally falls upon the party attacking the agency's determination." Shinseki

    v. Sanders, 556 U.S. 396, 409 (2009).
I
j          Even where findings are supported by substantial evidence, "the decision should be set
I

I
l   aside if the proper legal standards were not applied in weighing the evidence and making the

    decision." Flake v. Gardner, 399 F.2d 532, 540 (9th Cir. 1968). Under sentence four of 42



    Page 7 of 20 - ORDER
        Case 1:18-cv-01991-CL           Document 14        Filed 06/10/20      Page 8 of 20




U.S.C. § 405(g), the reviewing court has the power to enter, upon the pleadings and transcript

record, a judgment affirming, modifying, or rever~ing the decision of the Commissioner, with or

without remanding the case for a rehearing.

                                           DISCUSSION

       Plaintiff presents _the following issues:

       1. Did the ALJ properly evaluate the opinions of Plaintiffs medical sources?

       2. Did the ALJ properly evaluate Plaintiffs subjective pain testimony?

       3. Did the ALJ properly evaluate Plaintiffs ability to complete other work in the

            national economy at step five?

       The Court finds that the ALJ erred in all three issues, and for the reasons below, the case

is reversed and remanded for immediate payment of benefits.

       I.      The ALJ improperly evaluated the medical opinion of Dr. Larry Maukonen.

       In social security cases, there are three categories of medical opinions: those that come

from treating, examining, and non-examining doctors. Holohan v. Massanari, 246 F.3d 1195,

1201 (9th Cit. 2008). "Generally, a treating physician's opinion carries more weight than an

examining physician's, and an examining physician's opinion carries more weight than a

reviewing physician's." Id. at 1202. Opinions supported by explanations are given more

authority than those that are not, as are opinions of specialists directly relating to their

specialties. Id. However, an ALJ considers all relevant medical evidence and is responsible for

resolving its conflicts. 20 C.F.R. § 404.1527; Carmickle v. Comm 'r, Soc. Sec. Admin., 533 F.3d

1155, 1164 (9th Cir. 2008). Even where an examining physician's opinion is contradicted by

another doctor, the ALJ may only reject it with "specific and legitimate" reasons supported by

substantial evidence. Id. at 1164; accord Roberts v. Shala/a, 66 F.3d 179, 184 (9th Cir. 1995).



Page 8 of20-ORDER
               Case 1:18-cv-01991-CL          Document 14        Filed 06/10/20      Page 9 of 20



I
I
I.
             Here, when evaluating Plaintiffs physical symptoms and limitations, the ALJ weighed

      the medical opin_ions of Plaintiff's treating neurologist, Dr. Larry Maukonen, consultative
I

I
I,    examiner Dr. Michael Henderson, and the state agency medical consultants. Tr. 21-23. The ALJ
                                                    .                                                      .

I
I     reviewed Dr. Maukonen's two Residual Functional Capacity questionnaires from January2015

      and May 2017. Tr. 22. Plaintiff contends the ALJ improperly discredited the medical opinion of

      Dr. Maukonen. The Court agrees.

             In both Dr. Maukonen's RFC questionnaires he noted Plaintiff's mu_ltiple sclerosis

      diagnosis and wrote that Plaintiff experienced ataxia, weakness, fatigue, poor coordination,

      paresthesias, and other emotional disturbances. Tr. 392, 603: In his, January 20, 2015

      questionnaire he limited Plaintiff to standing 15 minutes at a time, and that she could stand 2

      hours total in an 8-hour workday. Tr. 393. He also limited Plaintiff to sitting for 30 minutes at a

      time, and that she could sit 4 hours totalin an 8-hour workday. Tr. 393. He found Plaintiff could

     . lift 10 pounds occasionally and could perform fine and gross manipulation occasionally with her
I




I    . right hand, however she could never perform fine and gross manipulation with her left hand. Tr.
I
I
      393. She could occasionally bend, could never stoop, and was never to work around dangerous

I
I     equipment or operate a motor vehicle. Tr. 393. She could never tolerate heat, could occasionally

      tolerate cold, and could frequently tolerate dust, smoke, fumes, and noise. Tr. 393. Overall, Dr.

      Maukonen found that Plaintiff was "unable to work at all- since May 27, 2014.': Tr. 394.

             In his May 2, 2017 questionnaire, Dr. Maukonen's findings were similar. Dr. Maukonen

      wrote that Plaintiff's diagnosis included multiple sclerosis and now included migra1nes. Tr. 603.

      Dr. Maukonen wrote that Plaintiff sustained disturbance of gait and station and was unable to

      ambulate properly. Tr. 603. He did not report specific findings regarding Plaintiffs ability to

      stand, but further limited her to sitting for 15 minutes at a time, and that she could sit for a total



      Page 9 of 20 - ORDER
          Case 1:18-cv-01991-CL         Document 14       Filed 06/10/20    Page 10 of 20




of 4 hours in an 8-hour workday. Tr. 604. Again, he wrote that she could never stoop, bend,

balance, tolerate heat, or operate dangerous equipment. Tr. 604. She could occasionally perform

fine and gross manipulation with her right hand, could occasionally perform gross manipulation

with her left hand, but could never perform fine manipulation with her left hand. Tr. 604. She

could occasionally operate a motor vehicle, and could occasionally tolerate cold, dust, smoke,

fumes, and noise exposure. Tr. 604. Finally, he wrote that Plaintiff would need to take

"unscheduled breaks" during the workday, would need to lay down because of severe headaches

or vertigo, and on average would miss more than four days of work per month. Tr. 605.

          The ALJ discredited Dr. Maukonen's medical opinion expressed in these questionnaires

writing that, "[w]hile the need for exertional, postural, and environmental restrictions is

consistent with the record as a whole, the extreme degree of limitation described by Dr.

Maukonen is not." Tr. 22. In support of his finding, the ALJ wrote the following:

          [Dr. Maukonen] does not explain what else the claimant would be doing outside the
          limited sitting and standing. Inability to lift even 10 pounds more than occasionally is
          inconsistent with her stated abilities at home and in the community (Ex. 5E). She did not
          report limitations in lifting, reaching, or using her hands (Id.) Finally, the most recent
          examinations have had little to no objective findings and evidence of inconsistencies (Ex.
          18F; 12F).

          Tr. 22.

      · Plaintiff argues that the ALJ erred when evaluating Dr. Maukonen's medical opinion,

noting that the ALJ failed to properly consider "the length, frequency and nature of Dr.

Maukonen's treatment history with Plaintiff' and his "specialty in neurology." Pl.'s Br. 11-12,

citing 20 C.F.R. 404.1527(c)(2)-(6); Trevizo v. Berryhill, 862 F.3d 987,998 (9th Cir. 2017).

Additionally, Plaintiff argues that the four reasons the ALJ identified to reject Dr. Maukonen's

·medical opinion were not specific and legitimate reasons supported by the record. The Court

agrees.


Page 10 of20-ORDER
              Case 1:18-cv-01991-CL         Document 14       Filed 06/10/20     Page 11 of 20




             "The medical opinion of a claimant's treating physician is given 'controlling weight' so

      long as it 'is well-supported by medically acceptable clinical and laboratory diagnostic                   I
                                                                                                                'I




     techniques arid is not inconsistent with the other substantial evidence in [the claimant's] case

     record."' Trevizo, 871 F.3d at 675 (quoting 20 C.F.R. § 404.1527(c)(2)). If a treating source is

     not given controlling weight, the ALJ will consider such factors as the length, frequency, nature

     and extent of the treatment relationship, and the supportability, consistency, and specialization of

     the.treating providers medical opinion. See 20 C.F.R. §§ 1527(c)(2)(i); (2)(ii); (3)-(6). The

      regulations do not require the ALJ to specifically discuss the factors, but only to consider them.

      Kellyv. Berryhill, 732 F. App'x 558, 562n.4 (9th Cir. 2018); see also 20 C.F.R. § 404.1~27(c).

             Here although the ALJ noted the§ 404.1527(c) factors there is no indication that the ALJ
I
!I    properly considered them when evaluating Dr. Maukonen's medical opinion. Tr. 22. Indeed,
I
      instead of acknowledging Dr. Maukonen's lengthy and continuous treatment of Plaintiff, the ALJ
I
I     discredited Dr. Maukonen's medical opinion and cited one-time examinations from Dr.
!
I     Henderson and Dr. Dan-Andrei Dmitriu from April 25, 2017 and June 27, 2017, respectively, to
l
I
     · show "little to no objective findings" and "evidence of inconsistencies" in Plaintiffs symptoms.
I
l     Tr. 22, citing 12F and 18F. The ALJ fails to explain why these one-time examinations should be

      given more weight than the years of treatment Plaintiff received from Dr. Maukonen. See Tr. 22.
                                                                                                                 !
                                                                                                            '    '

      Additionally, despite the inconsistencies the ALJ notes, Dr. Henderson's and Dr. Dmitriu's

      examinations support Dr. Maukonen's findings. For example, Dr. Henderson's treatment notes

      document that Plaintiff experienced "nu~bness and tingling in all 4 extremities, with the left side

      being worse." Tr. 4 76-77. Additionally, although Dr. Dmitriu was unsure if Plaintiff suffers

      from multiple sclerosis he still noted "slight imbalance with tandem walking" and that Plaintiff

      was "[p]ositive for weakness and malaise/fatigue," and "[p]ositive for ... loss of balance,



      Page 11 of 20-:-- ORDER
        Case 1:18-cv-01991-CL         Document 14       Filed 06/10/20      Page 12 of 20




numbness, paresthesias, seizures, and vertigo." Tr. 546-47. Additionally, Dr. Dmitriu referred

Plaintiff to a multiple sclerosis specialist to perform further testing regarding her symptoms. Tr.

543. Overall, the ALJ fails to explain why the one-time examinations of Dr. Henderson and Dr.

Dmitriu contradict over two years of treatment notes and findings from Dr. Maukonen.

Therefore, the ALJ improperly discredited Dr. Maukonen's medical opinion.

       Additionally, the remaining reasons the ALJ relies on to discredit Dr. Maukonen's

medical opinion are not specific and legitimate reasons supported by substantial evidence. First,

the ALJ wrote that Dr. Maukonen "did not explain what else the claimant would be doing

outside the limited sitting and standing." Tr. 22. Plaintiff argues the ALJ was never asked to

opine on this, and thus this was not a specific and legitimate reason for the ALJ to discredit Dr. ·

Maukonen's medical opinion. Indeed, neither questionnaire asked for further information

regarding Plaintiffs activities outside of sitting and standing, so Dr. Maukonen's failure to

discuss that is not a specific and legitimate reason to discredit his medical opinion. See Tr. 392-

94, 603-05.

       Next, the ALJ discredited Dr. Maukonen's medical opinion that Plaintiff was unable "to

lift even 10 pounds more than occasionally" because it was "inconsistent with [Plaintiff's] stated

abilities at home and in the community." Tr. 22. Inconsistency between a treating provider's

opinion and a claimant's daily activities may constitute a specific and legitimate reason to

discount that provider's opinion. Ghanim v. Colvin, 763 F.3d 1154, 1162 (9th Cit. 2014), citing

Morgan v. Comm'r o/Soc. Sec. Admin., 169 F.3d 595, 600-02 (9th Cir. 1999).. However, the

ALJ failed to explain why Plaintiffs activities were inconsistent with Dr. Maukonen's opinion.

Indeed, although Plaintiff wrote that she performs personal care, makes simple meals, goes

shopping, and attends her son's football or baseball games, it is unclear why these activities are



Page 12 of20-ORDER
          Case 1:18-cv-01991-CL         Document 14        Filed 06/10/20     Page 13 of 20




 inconsistent with a finding that she cannot lift 10 pounds more than occasionally. SeeTr. 227-29.

 Additionally, Plaintiff testified that her mother helps her with groceries, cooking, and cleaning,

 so it is unclear whether Plaintiff performs any lifting. See Tr. 59. Therefore, this is not a specific

 and legitimate reason to discredit Dr. Maukonen's opinion regarding Plaintiffs ability to lift.

         Third, the ALJ discredited Dr. Maukonen's medical opinion after finding that Plaintiff

 "did not report limitations in lifting, reaching, or using her hands." Tr. 22, citing Exhibit SE.

 Exhibit SE is Plaintiffs Adult Function Report, dated October 27, 2014. See Tr. 225-32.

 Although the ALJ correctly notes that Plaintiff did not discuss specific limitations in "lifting,

· reaching, or using her hands" in this function report, the ALJ fails to explain why this lack of

 reporting is a specific and legitimate reason to r6ject Dr. Maukonen's medicai opinion. In fact,

 Dr. Maukonen'
           .
               s medical treatment
                          .        of Plaintiff from October 2014 through April 2017

 consistently document Plaintiff exhibiting clumsiness in her extremities that was greater on her

 left than right. See Tr. 387, 390, 395, 397, 565, 567, 570, 572, 574, 578, 580, 582, 595, 716, 718,

 720, 725, 727-28. Additionally, other medical providers noted the weakness in Plaintiffs hands,

 and Plaintiffte~tified to randomly dropping things because of weakness in her hands. See Tr. 63,

 345,537. The ALJ's finding is not supported by the record.

         Finally, as di~cussed above, the treatment notes the ALJ cites for "evidence of

 inconsistencies" are not fully supported by the record.

         Therefore, the ALJ failed to properly evaluate the medical opinion of Plaintiffs treating

 neurologist Dr. Maukonen. This was harmful error.


         II.     The ALJ improperly evaluated Plaintiff's subjective complaints in part.

         When deciding whether to accept the subjective symptom testimony of a claimant, the

 ALJ must perform a two-stage analysis. In the first stage, the claimant must produce objective


 Page 13 of20-ORDER
        Case 1:18-cv-01991-CL          Document 14       Filed 06/10/20      Page 14 of 20




medical evidence of one or more impairments which could reasonably be expected to produce

some degree of symptom. Lingenfelter v. Astrue, 504 F .3d 1028, 1036 (9th Cir. 2007). The

claimant is not required to show that the impairment could reasonably be expected to cause the ·

severity of the symptom, but only to show that it could reasonably have caused some degree of

the symptom. Id.

        In the second stage of the analysis, the ALJ must consider the intensity, persistence, and

limiting effects of the alleged symptoms based on the entire record. SSR 16-3p at *7-8. The ALJ

.will consider the "[l]ocation, duration, frequency, and intensity of pain or other symptoms"

reported by the claimant, any medical sources, and any non-medical sources. Id. The ALJ's

decision must contain "specific reasons for the weight given to the individual's symptoms, be

consistent with and support by the evidence, and be clearly articulated so the individual and any

subsequent reviewer can assess how the adjudicator evaluated the individual's symptoms." Id.

Additionally, the evidence upon which the ALJ relies must be substantial. See Reddick v.

Chater, 157 F.3d 715, 724 (9th Cir. 1998); Holohan, 246 F.3d at 1208; Bunnell v. Sullivan, 947

F.2d 341, 345-46 (9th Cir. 1991). The ALJ must also "state specifically which symptom

.testimony" is being rejected and what facts lead to that conclusion. Smolen v. Charter, 80 F.3d

1273, 1284 (9th Cir. 2009) (citing Dodrill v. Shala/a, 12 F.3d 915, 918 (9th Cir. 1993)). In

rejecting claimant's testimony about the severity of her symptoms, the ALJ must give "specific,

clear and convincing reasons for doing so." Brown-Hunter v. Colvin, 806 F.3d 487,493 (9th Cir.

2015) (quoting Lingenfelter, 504 F.3d at 1036).

        In this case, the ALJ applied the requisite two-step framework, but failed to ·cite specific,

clear, and convincing reasons for discounting portions of Plaintiffs subjective symptom

testimony. Plaintiff alleges she cannot work due to symptoms related to multiple sclerosis,



Page 14 of 20 - ORDER
             Case 1:18-cv-01991-CL          Document 14        Filed 06/10/20     Page 15 of 20




'    including dizziness, fatigue, migraines, numbness in her hands and feet, weakness, depression,
I
     and periods· of loss of awareness.

            In evaluating these symptoms, the ALJ determined that the medically determinable

     impairments could reasonably cause some of the alleged symptoms, but Plaintiffs statements

     concerning the intensity, persistence, and limiting effects of these symptoms "are not entirely

     consistent with the medical evidence and other evidence in the record." Tr. 21. Specifically, the

     ALJ found Plaintiffs statements were inconsist~nt with objective medical examinations which

     "varied widely." Tr. 21. Additionally, the ALJ found that Plaintiffs condition improved with

     treatment and her activities of daily living are inconsistent with her allegations. Tr. 21 ..

     Although the ALJ properly discredits Plaintiffs testimony regarding her balance, the ALJ failed
'.
i    to properly discredit Plaintiffs remaining symptom testimony. The Court describes the ALJ's

I    analysis in tum.
                                                                                                         I
                                                                                                         I
            First, the ALJ found Plaintiffs symptoms were inconsistent with the objective medical        I
                                                                                                         I
     records noting that the medical examinations have ''varied widely." Tr. 21. The ALJ noted
                                                                                                         !I
     imaging showed no "new lesions" related to Plaintiffs multiple sclerosis, and that Plaintiff's
                                                                                                         i
                                                                                                         I
                                                                                                         I
     numbness and tingling "quickly improved." Tr. 2 L Conflict between the alleged severity of a
II
     claimant's symptom testimony and the medical evidence of rec'ord is .a valid basis for an ALJ to
I
     find the claimant's symptom testimony less than fully credible. Connett v. Barnhart, 340 F.3d

     871,874 (9th Cir. 2003). However, as noted.above, Plaintiffs numbness and tingling did not

     improve, as Dr. Maukonen continued to note numbness and tingling, and the medical opinion

     that the ALJ cites as being inconsistent with Plaintiff's subjective symptom testimony,

     specifically the opinion of Dr. Henderson, still shows Plaintiff experienced numbness in her

     hands and feet. See Tr. 476-77. These inconsistencies are not supported by the record.



     Page 15 of20-ORDER
         Case 1:18-cv-01991-CL          Document 14        Filed 06/10/20     Page 16 of 20




        Second, the ALJ determined Plaintiffs vertigo and unstable gait were improved through

 physical therapy. Tr. 21. An ALJ may discount a claimant's testimony based on effective

 treatment. See Bettis v. Colvin, 649 F. App'x 390,391 (9th Cir. 2016). Indeed, after starting

 physical therapy in January 2017, Plaintiff was discharged on March 9, 2017 after meeting her

 goals, with the physical therapy note showing Plaintiff reported her "balance is a great deal

 better" and that she could "walk in all directions with head movements," could "traverse an

 obstacle course with no LOB (uneven ground)," could "negotiate a flight of stairs with no

 railing" and could "reach up to a high shelf with no LOB" (loss of balance). Tr. 607, 633.

 Therefore, this was a specific, clear and convincing reason to reject Plaintiffs subjective

 symptom testimony regarding her vertigo and unstable gait.

        Finally, the ALJ determined that Plaintiffs activities were inconsistent with her

 allegations of disability. Tr. 21. The Court agrees with Plaintiff that the ALJ both failed to

 describe a specific inconsistency between Plaintiffs activities of daily living and her reports, and

· failed to identify what activities involve physical functions that are transferable to a work setting.

 An ALJ may use a claimant's activities of daily living to determine symptom allegation

 credibility in ord~r to (1) illustrate a contradiction in previous testimony, or (2) demonstrate that

 the activities meet the threshold for transferable work skills.· Orn v. Astrue, 495 F.3d 625, 639

 (9th Cir. 2007). Here, the ALJ determined that, "[d]espite [multiple sclerosis] symptoms

 [Plaintiff] reported staying active in attending her son's sporting events, shopping several times a
                                                                                                           l
                                                                                                           I
                                                                                                           !
. week, managing household chores, and helping out with the family's dairy." Tr. 21. The ALJ               I

 provided no other discussion regarding Plaintiffs activities of daily living. Although Plaintiff
                                                                                                           I'
                                                                                                           I
                                                                                                           I
 performs activities of daily living it is unclear why these are inconsistent with her testimony.          II
 Plaintiff testified that her mother comes over to help complete household chores, which was               I
                                                                                                           I
 Page 16 of20-ORDER
        Case 1:18-cv-01991-CL            Document 14       Filed 06/10/20      Page 17 of 20


                                                                                                         .I
                                                                                                          I

confirmed in the Third Party Function Report completed by her mother. See Tr. 59, 241.                    !
                                                                                                          I


Additionally, the ALJ provided no explanation for what transferable skills Plaintiffs activities
                                                                                                          i
                                                                                                         II

represent that were transferable to a work setting. "One does not need to be utterly incapacitated

or sit in bed all day in order to be disabled." Vertigan v. Halter, 260 F .3d 1044, J 049-50 (9th Cir.

2001) (citing Fair v. Bowen, 885 F.2d 597, 603 (9th Cir.1989)). Further, the Ninth Circuit has

explained that:

                  The critical differences between activities of daily living and
                  activities in a full time job are that a person has more flexibility in
                  scheduling the former than the latter, can get help from other
                  persons . . ., and is not held to a minimum standard of
                  performance, as she would be by an employer. The failure to
                  recognize these differences is a recurrent, and deplorable, feature
                  of opinions by administrative law judges in social security
                  disability cases.

       Garrison v. Colvin, 759 F.3d 995, 1016 (9th Cir. 2014) {quoting Bjornson v. Astrue, 671

F.3d 640, 647 (7th Cir. 2012)). Therefore, Plaintiffs participation in activities of daily living

was not a clear and convincing reason to reject her subjective symptom testimony ..

       The ALJ reasonably rejected Plaintiffs subjective symptom testimony regarding the

severity of her unstable gait, yet the ALJ failed to reject Plaintiffs subjective symptom

testimony regarding the rest of her symptoms, including the numbness and tingling in her hands,

her migraines, and continued weakness.

       III.       The ALJ improperly identified jobs Plaintiff could perform in the national

                  economy at Step·Five.

       The RFC reflects the most an individual can do. 20 C.F.R. § 404.1545. In formulating

an RFC, the ALJ must consider all medically determinable impairments, including those that are

not "severe," and evaluate "all of the relevant medical and other evidence," including the .

claimant's testimony. Id.; SSR96-8p, available at 1996 WL 374184. An ALJ may rely on the


Page 17 of 20 - ORDER
         Case 1:18-cv-01991-CL          Document 14          Filed 06/10/20   Page 18 of 20




 testimony of a VE to determine whether a claimant retains the ability to perform past relevant

 work at i;tep four, or other work in .the national or regional economy at step five. Osenbrock v.

· Apfel, 240 F.3d 1157, 1162 (9th Cir. 2001). The ALJ is required to include only those

 limitations that are supported by substantial evidence in the. hypothetical posed to a VE. See id.

 at 1163-65. "Conversely, an ALJ is not free to disregard properly supported limitations.':

 Robbins, 466 F.3d at 886. In other words, limitations supported by substantial evidence must be

 incorporated into the RFC and, by extension, the dispositive hypothetical question posed to the

 VE. Osenbrock, 240 F.3d at 1163-65.

        Plaintiff asserts that the ALJ's step five finding is not supported by substantial evidence

 because the RFC and hypothetical posed to the VE failed to 1nclude all of Plaintiffs limitations.

 The Court agrees. 3 Here, the ALJ improperly rejected the medical opinion evidence of Dr.

 Maukonen and improperly rejected parts of Plaintiff's subjective symptom testimony. By failing

 to properly credit these opinions, the ALJ failed to incorporate all of Plaintiff's limitations into

· the RFC and, by extension, the dispositive hypothetical question posed to the VE. Therefore, the
          .                                      .       .                                       .
 ALJ's conclusion regarding the jobs Plaintiff can perform lacks evidentiary support. Robbins,

 466 FJd at 886; see also Matthews v. Shala/a, 10 FJd 678, 681 (9th Cir. 1993) ("If a vocational

 expert's hypothetical does not reflect all the claimant's limitations, then the expert's testimony

 has no evidentiary value to support a finding that the claimant can perform jobs in the national

 economy.") (internal' citation omitted).

                                              REMAND



 3
   Plaintiff also made arguments rejecting the specific jobs the ALJ found Plaintiff could perform
 in the national economy, particularly the positions of tanning salon attendant, laundry folder, and.
 garment sorter. As the ALJ erred when evaluating Plaintiffs subjective symptom testimony and
 the medical opinion evidence; the Court need not address these issues as the RFC on which they
 were based is flawed.           ·                                                ·

 Page 18 of20-ORDER
          Case 1:18-cv-01991-CL           Document 14        Filed 06/10/20      Page 19 of 20




          Within a court's discretion under 42 U.S.C. § 405(g) is the "decision whether to remand

 for further proceedings or for ah award of benefits." Holohan, 246 F .3d at 1210 (citation omitted).

 Although a court should generally remand to the agency for additional investigation or explanation, a

 court has discretion to remand for immediate payment of benefits. Treichler v. Comm 'r ofSoc. Sec.

 Admin., 775 F.3d 1090, 1099-1100 (9th Cir. 2014). The issue turns on the utility of further

 proceedings. A court may'not award benefits punitively and must conduct a "credit-as-true" analysis

 on evidence that has been improperly rejected by the ALJ to determine if a claimant is disabled under

 the Social Security Act. Strauss v.· Comm 'r of the Soc. Sec. Admin., 635 F3d 1135, 1138 (9th Cir.

 2011).                                                                                                        I
                                                                                                              .l
                                                                                                               I
                                                                                                               f
          In the Ninth Circuit, the "credit-as-true" doctrine is "settled" and binding. Garrison, 759
                                                                                                               I
 F.3d at 999. The court first determines whether the ALJ made a legal error and then reviews the

- record as a whole to determine whether the record is fully developed, the record is free from conflicts

 and ambiguities, and there is any useful purpose in further proceedings. Dominguez v. Colvin, 808

 F.3d 403, 407 (9th Cir. 2015). Only if the record has been fully developed and there are no

 outstanding issues left to be resolved does the district court consider whether the ALJ would be

 required to find the claimant disabled on remand if the improperly discredited evidence were credited

 as true. Id If so, the district court can exercise its discretion to remand for an award of benefits. Id.

 The district cou;rt retains flexibility, however, and is not required to credit statements as true because

 the ALJ made a legal error. Id at 408.

          Here, the ALJ erred by improperly discounting the medical opinion of Dr. Maukonen and

 parts of Plaintiffs subjective symptom testimony. Dr. Maukonen's med_ical opinion and Plaintiffs

 subjective symptom testimony are consistent with each other and are consistent with the record as a

 whole. As noted above, even the medical opinions that the ALJ cited as inconsistent, particularly

 those opinions of Dr. Henderson and Dr. Dmitriu, are in fact consistent with Dr. Maukonen's opinion


 Page 19 of20-ORDER
        Case 1:18-cv-01991-CL          Document 14        Filed 06/10/20     Page 20 of 20




and Plaintiffs testimony. Therefore, the Court cannot discern any other conflicts or ambiguities in

the record and does not see any useful purpose in further proceedings.

       When presented with hypothetical restrictions consistent with the evaluations of Dr..

Maukonen, such as Plaintiffs absences due to migraines, the Vocational Expert testified that,

"regardless of the condition or reason, [missing] two or more days [of work] is not going to be

tolerated by an employer over time per month." Tr. 80. Additionally, the VE testified that limitations

in a claimant's use of both of her hands would "be problematic to maintain employment." Tr. 80.

The record has been fully developed and there are no outstanding issues to be resolved. The Court

finds that the ALJ would be required to find the claimant disabled on remand if the improperly

discredited evidence, as discussed above, were credited as true.

                                              ORDER

       Based on the foregoing, the decision of the Commissioner is REVERSED and .

REMANDED for an immediate .payment of.benefits.

      . It is so ORDERED and DATED this 10th day of June, 2020.



                                               /s/ Mark D. Clarke
                                               MARK D. CLARKE
                                               United States Magistrate Judge




Page 20 of 20 - ORDER
